Dr. Ruth S. Steele, Director Department of Education 4 State Capitol Mall Little Rock, AR  72201-1071
Dear Dr. Steele:
This is in response to your request for an opinion on the timing of the restoration of "add-on" weights under Act 34 of 1983 (1st. Ex. Sess.), in light of the date change of the annual school election from March to September.
Act 34 of 1983 was enacted to allocate state school aid to the local districts. In achieving this goal, the legislature has employed mathematical formulas, one of the components of which is called an "add on" weight.  This component represents additional weight given for special education, vocational education, gifted and talented programs, and small schools, and is added in calculating a local school districts entitlement to state aid.
With respect to these "add on" weights, section 4(b) of the act provides:
    (b)  Any school district which, in the annual school election of 1987 or in any succeeding year, votes a millage levy on its real property assessment that is less than sixteen (16) mills shall lose all "add on" weights for which it qualifies under Section 2, paragraphs (b)(2), (b)(3) and (b)(4) of this Act.  Any "add on" weights lost under this provision shall be restored in the school year immediately following the annual school election in which the voters of the district approve a tax levy on its real property assessment of at least sixteen (16) mills.
Under prior law, if a school district voted the millage below sixteen mills at the annual March election, it would lose its "add on" weights for the next full school year beginning the following August (or September).  It then would have a chance to vote the millage back up in March of that school year, and thereby regain its "add on" weights for the next year.  The district will have, under these facts, lost its "add on" weight for one full school year.
Your question arises because the annual school election is no longer held in March.  Under A.C.A. 6-14-102 (Supp. 1987), the annual school election is now held in September.  The question becomes:  When a school district votes its millage below sixteen mills in the March 1987 election, but then votes it back up over sixteen mills in the newly provided for September election of 1988, must it wait until the following school year, (the 1989-90 school year) before its "add on" weights are restored?  In my opinion, the answer to this question is "no".
Resolution of the question turns upon the construction of a particular phrase found in section 4(b) of Act 34.  That provision provides for the restoration of "add on" weights "in the school year immediately following the annual school election [in which the millage is voted back over sixteen mills]."  (Emphasis added). We must determine whether this phrase, when applied in view of the fact that the election is now in September, means the year of the school election, or the year after the year of the school election.
It is also my opinion that this result is consonant with the legislative intent. It is clear that the legislature intended, (at last when the school election was held in March), that when a school district let its millage fall below sixteen mills at one school election, but then raised it back at the very next election, it would lose its "add on" weights for one full school year.  If a contrary opinion were reached today, such a school district would lose its "add on" weights for a full two school years.  I do not believe that this result would as nearly comport with the legislative intent.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.